Exhibit 10.6

 

AMENDED AND RESTATED

PURCHASE, SALE, CONTRIBUTION, CONVEYANCE AND

ASSUMPTION AGREEMENT

 

AMONG

 

LIME ROCK RESOURCES A, L.P.,

 

LIME ROCK RESOURCES B, L.P.,

 

LIME ROCK RESOURCES C, L.P.,

 

LRE GP, LLC,

 

LRR ENERGY, L.P.

 

AND

 

LRE OPERATING, LLC

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

4

 

 

ARTICLE II CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

6

 

 

 

2.01

Contribution of the MLP Assets by LRR-A

6

2.02

Contribution and Sale of Net Profit Interests by LRR-B

7

2.03

Contribution and Sale of Net Profit Interests by LRR-C

7

2.04

Public Cash Contribution

8

2.05

Distribution by the Partnership of the Credit Facility Borrowings

8

2.06

Payment of Indebtedness Assumed from LRR-A by the Partnership; Payment of
Expenses by the Partnership; Cash Distribution by the Partnership to the
Property Contributors

8

2.07

Contribution of the MLP Assets by the Partnership to LRE Operating

9

2.08

Direct Contribution of MLP Assets

9

 

 

 

ARTICLE III ADDITIONAL TRANSACTIONS

9

 

 

 

3.01

Purchase of Additional Common Units

9

3.02

Issuance of Additional Common Units to LRR-A

9

3.03

Issuance of Additional Common Units to LRR-B

10

3.04

Issuance of Additional Common Units to LRR-C

10

 

 

 

ARTICLE IV TITLE MATTERS

10

 

 

 

4.01

Encumbrances

10

4.02

Disclaimer of Warranties; Subrogation; Waiver of Bulk Sales Laws

11

 

 

 

ARTICLE V FURTHER ASSURANCES

12

 

 

 

5.01

Further Assurances

12

5.02

Other Assurances

12

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

13

 

 

 

6.01

Representations and Warranties of All Parties

13

 

 

 

ARTICLE VII MISCELLANEOUS

14

 

 

 

7.01

Notices

14

7.02

Order of Completion of Transactions

15

7.03

Costs

15

7.04

Headings; References; Interpretation

15

7.05

Successors and Assigns

15

7.06

No Third Party Rights

15

7.07

Counterparts

15

7.08

Governing Law

16

7.09

Severability

16

7.10

Amendment or Modification

16

7.11

Integration

16

 

i

--------------------------------------------------------------------------------


 

SCHEDULE I

 

 

 

SCHEDULE II

 

 

 

ANNEX A

Form of Assignment and Bill of Sale

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

PURCHASE, SALE, CONTRIBUTION, CONVEYANCE AND

ASSUMPTION AGREEMENT

 

This Amended and Restated Purchase, Sale, Contribution, Conveyance and
Assumption Agreement (this “Agreement”), dated effective as of November 16, 2011
(the “Closing Date”), is entered into by and among Lime Rock Resources A, L.P.,
a Delaware limited partnership (“LRR-A”), Lime Rock Resources B, L.P., a
Delaware limited partnership (“LRR-B”), Lime Rock Resources C, L.P., a Delaware
limited partnership (“LRR-C,” and together with LRR-A and LRR-B, the “Property
Contributors”), LRE GP, LLC, a Delaware limited liability company (the “General
Partner”), LRR Energy, L.P., a Delaware limited partnership (the “Partnership”),
and LRE Operating, LLC, a Delaware limited liability company (“LRE Operating”). 
LRR-B and LRR-C are referred to collectively as the “NPI Owners.” The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.” Capitalized terms used herein shall
have the meaning assigned to such terms in Article I.

 

RECITALS:

 

WHEREAS, the General Partner and Lime Rock Management LP, a Delaware limited
partnership (“Lime Rock Management”), formed the Partnership pursuant to the
Delaware Revised Uniform Limited Partnership Act, as amended (the “Delaware LP
Act”) to engage in any lawful activity for which limited partnerships may be
organized under the Delaware LP Act; and

 

WHEREAS, to accomplish the objectives and purposes in the preceding recital,
each of the following actions has been taken prior to the date hereof:

 

1.             Lime Rock Management formed the General Partner pursuant to the
Delaware Limited Liability Company Act, as amended (the “Delaware LLC Act’) and
contributed $1,000 in exchange for all of the membership interests in the
General Partner;

 

2.             the General Partner and Lime Rock Management formed the
Partnership pursuant to the Delaware LP Act, and the General Partner contributed
$1 to the Partnership in exchange for a 0.1% general partner interest in the
Partnership, and Lime Rock Management contributed $999 to the Partnership in
exchange for a 99.9% limited partner interest in the Partnership;

 

3.             the Partnership formed LRE Operating pursuant to the Delaware LLC
Act and contributed $1,000 to LRE Operating in exchange for all of the
membership interests in LRE Operating; and

 

WHEREAS, LRR-A owns certain working interests in the MLP Assets; and

 

WHEREAS, the NPI Owners own net profits interests that burden, among other
properties, the MLP Assets; and

 

--------------------------------------------------------------------------------


 

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the following actions shall occur on the Closing Date:

 

1.             Lime Rock Management will contribute $175,600.00 on the Closing
Date and agree to contribute an additional $250,000.00 in the aggregate, to the
General Partner in exchange for 100% of the Class A Interests in the General
Partner;

 

2.             LRR-A will contribute $28,578.80 representing its pro rata share
of the fair market value of the Incentive Distribution Rights, in the aggregate,
to the General Partner in exchange for 14.2894% of the Class B Interests in the
General Partner;

 

3.             LRR-B will contribute $9,475.20 representing its pro rata share
of the fair market value of the Incentive Distribution Rights, in the aggregate,
to the General Partner in exchange for 4.7376% of the Class B Interests in the
General Partner;

 

4.             LRR-C will contribute $161,946.00 representing its pro rata share
of the fair market value of the Incentive Distribution Rights, in the aggregate,
to the General Partner in exchange for 80.9730% of the Class B Interests in the
General Partner;

 

5.             Lime Rock Resources II-A, L.P., a Delaware limited partnership,
will contribute $8,195.00 representing its pro rata share of the fair market
value of the Incentive Distribution Rights, in the aggregate, to the General
Partner in exchange for 16.39% of the Class C Interests in the General Partner;

 

6.             Lime Rock Resources II-C, L.P., a Delaware limited partnership,
will contribute $41,805.00 representing its pro rata share of the fair market
value of the Incentive Distribution Rights, in the aggregate, to the General
Partner in exchange for 83.61% of the Class C Interests in the General Partner;

 

7.             the General Partner will contribute $425,600.00 (the “LRM GP
Contribution”) to the Partnership in exchange for a continuation of its prior
0.1% general partner interest in the Partnership, represented by 22,400 general
partner units;

 

8.             LRR-A will contribute the MLP Assets to the Partnership pursuant
to the Assignment Document (as defined herein) in exchange for (i) 960,247
subordinated units representing a 4.29% limited partner interest in the
Partnership, (ii) 691,378 common units representing a 3.09% limited partner
interest in the Partnership, (iii) the right to receive a distribution of
$28,562,659.05 (such distribution to be sourced from Credit Facility Borrowings
(as defined below) to reimburse LRR-A for pre-formation capital expenditures),
(iv) LRE Operating’s assumption of $27,251,250.00 of LRR-A’s existing
indebtedness, and LRE Operating’s agreement to pay such indebtedness immediately
following LRR-A’s contribution of the MLP Assets to the Partnership in exchange
for a release of the lien on such MLP Assets securing such indebtedness, and
(v) the right to receive, upon the expiration of the Option Period, (A) the
number of additional common units that is equal to (x) the Additional Units
minus the aggregate number of common units, if any, actually purchased by and
issued to the Underwriters (as defined herein) pursuant to the exercise of the
Over-Allotment Option during the Option Period, multiplied by (y) 14.2894%
(rounded down to the nearest whole number of common units), and (B) as
reimbursement for pre-

 

2

--------------------------------------------------------------------------------


 

formation capital expenditures an amount equal to (x) the aggregate amount of
net proceeds, if any, paid by the Underwriters to the Partnership with respect
to common units purchased by and issued to the Underwriters pursuant to the
exercise of the Over-Allotment Option, multiplied by (y) 14.2894%;

 

9.             LRR-B will sell, transfer and assign those net profits interests
described on Schedule I, insofar and only insofar as the same burden the MLP
Assets, to the Partnership pursuant to the Assignment Document in exchange for
(i) the right to receive sales proceeds of $14,470,067.69 (such amount to be
sourced first from the proceeds from the Offering and then, to the extent
necessary, from Credit Facility Borrowings), and (ii) the right to receive, upon
the earlier to occur of the expiration of the Over-Allotment Option period or
the Option Closing Date, an additional amount equal to (A) the aggregate amount
of net proceeds, if any, paid by the Underwriters to the Partnership on the
Option Closing Date with respect to common units purchased by and issued to the
Underwriters pursuant to the exercise of the Over-Allotment Option, multiplied
by (B) 4.7376%; and LRR-B will contribute its remaining net profits interests
that burden the MLP Assets to the Partnership pursuant to the Assignment
Document in exchange for (i) 318,368 subordinated units representing a 1.42%
limited partner interest in the Partnership, (ii) 229,224 common units
representing a 1.02% limited partner interest in the Partnership, and (iii) the
right to receive, upon the expiration of the Option Period, the number of
additional common units that is equal to (A) the Additional Units minus the
aggregate number of common units, if any, actually purchased by and issued to
the Underwriters pursuant to the exercise of the Over-Allotment Option,
multiplied by (B) 4.7376% (rounded down to the nearest whole number of common
units);

 

10.           LRR-C will sell, transfer and assign those net profits interests
described on Schedule II, insofar and only insofar as the same burden the MLP
Assets, to the Partnership pursuant to the Assignment Document in exchange for
(i) the right to receive sales proceeds of $246,849,143.26 (such amount to be
sourced first from the proceeds from the Offering and then, to the extent
necessary, from Credit Facility Borrowings), and (ii) the right to receive, upon
the earlier to occur of the expiration of the Over-Allotment Option period or
the Option Closing Date, an additional amount equal to (A) the aggregate amount
of net proceeds, if any, paid by the Underwriters to the Partnership on the
Option Closing Date with respect to common units purchased by and issued to the
Underwriters pursuant to the exercise of the Over-Allotment Option, multiplied
by (B) 80.9730%; and LRR-C will contribute its remaining net profits interests
that burden the MLP Assets to the Partnership pursuant to the Assignment
Document in exchange for (i) 5,441,385 subordinated units representing a 24.29%
limited partner interest in the Partnership, (ii) 3,917,798 common units
representing a 17.5% limited partner interest in the Partnership, and (iii) the
right to receive, upon the expiration of the Option Period, the number of
additional common units that is equal to (A) the Additional Units minus the
aggregate number of common units, if any, actually purchased by and issued to
the Underwriters pursuant to the exercise of the Over-Allotment Option,
multiplied by (B) 80.9730% (rounded down to the nearest whole number of common
units);

 

11.           in connection with the Partnership’s initial public offering of
common units representing limited partner interests in the Partnership (the
“Offering”), the public, through the Underwriters, will purchase from the
Partnership for $178,752,000.00 in cash, less the

 

3

--------------------------------------------------------------------------------


 

Underwriters’ discount and commission of $1.1875 per common unit (or
$11,172,000.00 in the aggregate) and a structuring fee of 0.25% of the gross
proceeds of the Offering (or $446,880.00 in the aggregate), 9,408,000 common
units representing a 42.00% limited partner interest in the Partnership;

 

12.           LRE Operating will enter into the Credit Agreement (as defined
herein) and borrow $155,800,000.00 (the “Credit Facility Borrowings”), the
proceeds of which will be used to make distributions to the Property
Contributors in accordance with the Property Contributor Cash Distributions (as
defined below);

 

13.           the Partnership will use the proceeds from the Offering and
proceeds from the Credit Facility Borrowings to pay (i) the indebtedness of
LRR-A assumed by LRE Operating, (ii) transaction expenses, which are estimated
to be $5,800,000.00 (exclusive of the Underwriters’ discount and commission and
the structuring fee) and (iii) payments and distributions to the Property
Contributors in accordance with the cash distributions described in steps 8
through 10 above (the “Property Contributor Cash Distributions”);

 

14.           the Partnership will contribute the MLP Assets to LRE Operating in
exchange for the continuation of its membership interest in LRE Operating; and

 

15.           for purposes of convenience and recording, the Partnership will
direct (i) LRR-A to directly transfer the MLP Assets and (ii) the NPI Owners to
directly sell, assign, transfer or contribute, as the case may be, their net
profits interests that burden the MLP Assets, each to LRE Operating pursuant to
the terms of the Assignment Document.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

“Additional Units” means 1,411,200 additional common units that may be issued by
the MLP and sold by the Underwriters to the public pursuant to the
Over-Allotment Option.

 

“Agreement” has the meaning assigned to such term in the preamble.

 

“Assignment Document” means the form of Assignment and Bill of Sale attached
hereto as Exhibit A.

 

“Class A Interests” means the Class A member interests in the General Partner.

 

“Class B Interests” means the Class B member interests in the General Partner.

 

“Class C Interests” means the Class C member interests in the General Partner.

 

“Closing Date” has the meaning assigned to such term in the preamble.

 

“Commission” means the United States Securities and Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

“Credit Agreement” means the Credit Agreement, dated as of July 22, 2011, as
amended to date, among Wells Fargo Bank, National Association, as Administrative
Agent and Bank of America, N.A. as Syndication Agent, and the lenders party
thereto on the one hand, and the Partnership and LRE Operating, on the other
hand.

 

“Credit Facility Borrowings” has the meaning assigned to such term in the
recitals.

 

“Delaware LLC Act” has the meaning assigned to such term in the recitals.

 

“Delaware LP Act” has the meaning assigned to such term in the recitals.

 

“General Partner” has the meaning assigned to such term in the preamble.

 

“Governmental Authority” means the United States, any foreign country, state,
county, city or other incorporated or unincorporated political subdivision,
agency or instrumentality thereof.

 

“Incentive Distribution Rights” has the meaning assigned to such term in the
Partnership Agreement.

 

“Lime Rock Management” has the meaning assigned to such term in the recitals.

 

“LRE Operating” has the meaning assigned to such term in the preamble.

 

“LRM GP Contribution” has the meaning assigned to such term in the recitals.

 

“LRR-A” has the meaning assigned to such term in the preamble.

 

“LRR-B” has the meaning assigned to such term in the preamble.

 

“LRR-C” has the meaning assigned to such term in the preamble.

 

“Material Adverse Effect” has the meaning assigned to such term in
Section 6.01(c)(i) hereof.

 

“MLP Assets” means the assets that will be transferred to LRE Operating pursuant
to Section 2.1 of the Assignment Document.

 

“NPI Owners” has the meaning assigned to such term in the preamble.

 

“Offering” has the meaning assigned to such term in the recitals.

 

“Option Closing Date” has the meaning assigned to such term in the Underwriting
Agreement.

 

“Option Period” has the meaning assigned to such term in the Underwriting
Agreement.

 

5

--------------------------------------------------------------------------------


 

“Over-Allotment Option” means the option to purchase all or any portion of the
Additional Units to cover over-allotments, if any, granted by the Partnership to
the Underwriters pursuant to the Underwriting Agreement.

 

“Partnership” has the meaning assigned to such term in the preamble.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership to be entered into as of the Closing
Date.

 

“Partnership Entities” means the General Partner, the Partnership and LRE
Operating, collectively.

 

“Party” and “Parties” have the meanings assigned to such terms in the preamble.

 

“Property Contributor Cash Distributions” has the meaning assigned to such term
in the recitals.

 

“Property Contributors” has the meaning assigned to such term in the preamble.

 

“Registration Statement” means the Registration Statement on Form S-1 initially
filed with the Commission on May 6, 2011 (Registration No. 333-174017), as
amended and effective on the date hereof.

 

“Transaction Documents” means those documents and instruments to be delivered
hereunder by one or more Parties.

 

“Underwriters” means the underwriters named in Exhibit A to the Underwriting
Agreement.

 

“Underwriting Agreement” means the underwriting agreement, dated as of
November 10, 2011, by and among the Partnership, the General Partner and Wells
Fargo Securities, LLC, Citigroup Global Markets Inc., Raymond James &
Associates, Inc., RBC Capital Markets Corporation and Barclays Capital Inc., as
representatives of the Underwriters.

 

ARTICLE II

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

 

2.01         Contribution of the MLP Assets by LRR-A.

 

LRR-A hereby agrees to contribute, assign, transfer, set over and deliver to the
Partnership, for its own use forever, all of its right, title and interest to
and in the MLP Assets on the Closing Date, as a capital contribution, which
contribution shall be deemed made pursuant to the terms set forth in the
Assignment Document, in exchange for (i) 960,247 subordinated units representing
a 4.29% limited partner interest in the Partnership, (ii) 691,378 common units
representing a 3.09% limited partner interest in the Partnership, (iii) the
right to receive a distribution of $28,562,659.05 (such distribution will be
sourced first from Credit Facility Borrowings and then, to the extent necessary,
from the proceeds received from the Offering to reimburse LRR-A for
pre-formation capital expenditures), (iv) LRE Operating’s assumption of

 

6

--------------------------------------------------------------------------------


 

$27,251,250.00 of LRR-A’s existing indebtedness, and LRE Operating does hereby
assume such indebtedness and agree to pay such indebtedness immediately
following LRR-A’s contribution of the MLP Assets to the Partnership in exchange
for a release of the lien on such MLP Assets securing such indebtedness,
provided that LRE Operating’s assumption of such indebtedness shall not affect
the obligations of LRR-A to its lenders; LRR-A shall remain fully liable to such
lenders for such indebtedness and LRR-A shall deal with such lenders as if such
assumption had not occurred (however, between LRR-A, on the one hand, and LRE
Operating, on the other, LRE Operating shall be deemed the obligor with respect
to such indebtedness), and (v) the right to receive, upon the expiration of the
Option Period, (A) the number of additional common units that is equal to
(x) the Additional Units minus the aggregate number of common units, if any,
actually purchased by and issued to the Underwriters pursuant to the exercise of
the Over-Allotment Option during the Option Period, multiplied by (y) 14.2894%
(rounded down to the nearest whole number of common units), and (B) as
reimbursement for pre-formation capital expenditures, an amount equal to (x) the
aggregate amount of net proceeds, if any, paid by the Underwriters to the
Partnership with respect to Additional Units purchased by and issued to the
Underwriters pursuant to the exercise of the Over-Allotment Option, multiplied
by (y) 14.2894%.

 

2.02         Contribution and Sale of Net Profit Interests by LRR-B.

 

LRR-B hereby agrees to sell, assign and transfer those net profits interests
described on Schedule I, insofar and only insofar as the same burden the MLP
Assets, to the Partnership on the Closing Date, which sale shall be deemed made
pursuant to the terms set forth in the Assignment Document, in exchange for
(i) the right to receive sales proceeds of $14,470,067.69 (such amount will be
sourced first from proceeds from the Offering and then, to the extent necessary,
from Credit Facility Borrowings), and (ii) the right to receive, upon the
earlier to occur of the expiration of the Over-Allotment Option period or the
Option Closing Date, an additional amount equal to (A) the aggregate amount of
net proceeds, if any, paid by the Underwriters to the Partnership on the Option
Closing Date with respect to common units purchased by and issued to the
Underwriters pursuant to the exercise of the Over-Allotment Option, multiplied
by (B) 4.7376%.  LRR-B hereby agrees to contribute its remaining net profits
interests, insofar and only insofar as the same burden the MLP Assets, to the
Partnership as a capital contribution on the Closing Date, which contribution
shall be deemed made pursuant to the terms set forth in the Assignment Document,
in exchange for (i) 318,368 subordinated units representing a 1.42% limited
partner interest in the Partnership, (ii) 229,224 common units representing a
1.02% limited partner interest in the Partnership, and (iii) the right to
receive, upon the expiration of the Option Period, the number of additional
common units that is equal to (A) the Additional Units minus the aggregate
number of common units, if any, actually purchased by and issued to the
Underwriters pursuant to the exercise of the Over-Allotment Option, multiplied
by (B) 4.7376% (rounded down to the nearest whole number of common units).

 

2.03         Contribution and Sale of Net Profit Interests by LRR-C.

 

LRR-C hereby agrees to sell, assign and transfer those net profits interests
described on Schedule II, insofar and only insofar as the same burden the MLP
Assets, to the Partnership on the Closing Date, which sale shall be deemed made
pursuant to the terms set forth in the

 

7

--------------------------------------------------------------------------------


 

Assignment Document, in exchange for (i) the right to receive sales proceeds of
$246,849,143.26 (such amount will be sourced first from proceeds from the
Offering and then, to the extent necessary, from Credit Facility Borrowings),
and (ii) the right to receive, upon the earlier to occur of the expiration of
the Over-Allotment Option period or the Option Closing Date, an additional
amount equal to (A) the aggregate amount of net proceeds, if any, paid by the
Underwriters to the Partnership on the Option Closing Date with respect to
common units purchased by and issued to the Underwriters pursuant to the
exercise of the Over-Allotment Option, multiplied by (B) 80.9730%.  LRR-C hereby
agrees to contribute its remaining net profits interests, insofar and only
insofar as the same burden the MLP Assets, to the Partnership as a capital
contribution on the Closing Date, which contribution shall be deemed made
pursuant to the terms set forth in the Assignment Document, in exchange for
(i) 5,441,385 subordinated units representing a 24.29% limited partner interest
in the Partnership, (ii) 3,917,798 common units representing a 17.5% limited
partner interest in the Partnership, and (iii) the right to receive, upon the
expiration of the Option Period, the number of additional common units that is
equal to (A) the Additional Units minus the aggregate number of common units, if
any, actually purchased by and issued to the Underwriters pursuant to the
exercise of the Over-Allotment Option, multiplied by (B) 80.9730% (rounded down
to the nearest whole number of common units).

 

2.04         Public Cash Contribution.

 

The Parties acknowledge a cash contribution to be made on the Closing Date by
the public through the Underwriters to the Partnership of $178,752,000.00, less
the Underwriters’ discount and commission of $1.1875 per common unit (or
$11,172,000.00 in the aggregate) and a structuring fee of 0.25% of the gross
proceeds of the Offering (or $446,880.00 in the aggregrate), in exchange for
9,408,000 common units representing a 42.00% limited partner interest in the
Partnership.

 

2.05         Distribution by the Partnership of the Credit Facility Borrowings.

 

The Parties acknowledge the distribution of the Credit Facility Borrowings to
the Property Contributors to be made on the Closing Date in accordance with the
Property Contributor Cash Distributions.

 

2.06         Payment of Indebtedness Assumed from LRR-A; Payment of Expenses by
the Partnership; Cash Distribution by the Partnership to the Property
Contributors.

 

The Parties acknowledge (a) the payment to be made on the Closing Date by LRE
Operating of the indebtedness assumed from LRR-A with proceeds from the Credit
Facility Borrowings, (b) the payment to be made on the Closing Date by the
Partnership, in connection with the Offering and the other transactions
contemplated hereby, of transaction expenses in the amount of approximately
$5,800,000.00 (exclusive of the Underwriters’ discount and the structuring fee)
and (c) the payment and distribution of cash to be made on the Closing Date by
the Partnership to the Property Contributors in accordance with the Property
Contributor Cash Distributions.

 

8

--------------------------------------------------------------------------------


 

2.07         Contribution of the MLP Assets by the Partnership to LRE Operating.

 

The Partnership hereby agrees to contribute, assign, transfer, set over and
deliver to LRE Operating, for its own use forever, all of its right, title and
interest to and in the MLP Assets on the Closing Date, as a capital
contribution, which contribution shall be deemed made pursuant to the terms set
forth in the Assignment Document, in exchange for a continuation of its
membership interest in LRE Operating.

 

2.08         Direct Contribution of MLP Assets.

 

For convenience and purposes of recording the Assignment Document in the
applicable counties where the MLP Assets are located, the Partnership hereby
directs the Property Contributors to directly transfer and assign the MLP Assets
to LRE Operating on the Closing Date pursuant to the Assignment Document and
such other additional instruments and agreements as may be necessary to effect
the same. Notwithstanding the terms of the Assignment Document, the MLP Assets
shall be deemed to have been contributed and transferred from the Property
Contributors to the Partnership and, immediately thereafter, from the
Partnership to LRE Operating.

 

2.09         Redemption of the Initial Partner Interests in the Partnership and
Return of Initial Capital Contributions.

 

The Partnership (a) hereby redeems (i) the 99.9% limited partner interest in the
Partnership held by Lime Rock Management and (ii) the 0.1% general partner
interest in the Partnership held by the General Partner and (b) hereby refunds
and distributes (i) to Lime Rock Management the initial capital contribution
made by it to the Partnership along with 99.9% of any interest or other profit
that resulted from the investment or other use of such initial capital
contribution and (ii) to the General Partner the initial capital contribution
made by it to the Partnership along with 0.1% of any interest or other profit
that resulted from the investment or other use of such initial capital
contribution.

 

ARTICLE III
ADDITIONAL TRANSACTIONS

 

3.01         Purchase of Additional Common Units.

 

At the end of the Option Period, if the Over-Allotment Option is exercised in
whole or in part, the public, through the Underwriters, will contribute
additional cash to the Partnership in exchange for up to an additional 1,411,200
common units on the basis of the initial public offering price per common unit
set forth in the Registration Statement.

 

3.02         Issuance of Additional Common Units to LRR-A.

 

At the end of the Option Period, (A) the Partnership will issue to LRR-A a
number of additional common units that is equal to (x) the Additional Units
minus the aggregate number of common units, if any, actually purchased by and
issued to the Underwriters pursuant to the exercise of the Over-Allotment Option
during the Option Period, multiplied by (y) 14.2894% (rounded down to the
nearest whole number of common units), and (B) LRR-A will receive a cash
distribution as reimbursement for pre-formation capital expenditures equal to
(x) the aggregate amount of net proceeds, if any, paid by the Underwriters to
the Partnership with

 

9

--------------------------------------------------------------------------------


 

respect to Additional Units purchased by and issued to the Underwriters pursuant
to the exercise of the Over-Allotment Option, multiplied by (y) 14.2894%,
representing a portion of the cash, if any, contributed by the Underwriters to
the Partnership on each Option Closing Date pursuant to Section 3.01.

 

3.03         Issuance of Additional Common Units to LRR-B.

 

At the end of the Option Period, (A) the Partnership will issue to LRR-B a
number of additional common units that is equal to (x) the Additional Units
minus the aggregate number of common units, if any, actually purchased by and
issued to the Underwriters pursuant to the exercise of the Over-Allotment Option
during the Option Period, multiplied by (y) 4.7376% (rounded down to the nearest
whole number of common units), and (B) LRR-B will receive a cash payment as
additional purchase price for the net profits interests described on Schedule I
equal to (x) the aggregate amount of net proceeds, if any, paid by the
Underwriters to the Partnership with respect to Additional Units purchased by
and issued to the Underwriters pursuant to the exercise of the Over-Allotment
Option, multiplied by (y) 4.7376%, representing a portion of the cash, if any,
contributed by the Underwriters to the Partnership on each Option Closing Date
pursuant to Section 3.01.

 

3.04         Issuance of Additional Common Units to LRR-C.

 

At the end of the Option Period, (A) the Partnership will issue to LRR-C a
number of additional common units that is equal to (x) the Additional Units
minus the aggregate number of common units, if any, actually purchased by and
issued to the Underwriters pursuant to the exercise of the Over-Allotment Option
during the Option Period, multiplied by (y)  80.9730% (rounded down to the
nearest whole number of common units), and (B) LRR-C will receive a cash payment
as additional purchase price for the net profits interests described on Schedule
II equal to (x) the aggregate amount of net proceeds, if any, paid by the
Underwriters to the Partnership with respect to Additional Units purchased by
and issued to the Underwriters pursuant to the exercise of the Over-Allotment
Option, multiplied by (y) 80.9730%, representing a portion of the cash, if any,
contributed by the Underwriters to the Partnership on each Option Closing Date
pursuant to Section 3.01.

 

ARTICLE IV
TITLE MATTERS

 

4.01         Encumbrances.

 

(a)           Except to the extent expressly provided in any other document
executed in connection with this Agreement or the Offering, the contribution of
the MLP Assets pursuant to this Agreement are made expressly subject to all
recorded and unrecorded liens (other than consensual liens), easements,
rights-of-way, contracts, permits, licenses, instruments, commitments,
conveyances, encumbrances, agreements, defects, restrictions, advance claims and
all laws, rules, regulations, ordinances, judgments and orders of Governmental
Authorities or tribunals having or asserting jurisdiction over the MLP Assets
and operations conducted thereon or in connection therewith, in each case to the
extent the same are valid and enforceable and

 

10

--------------------------------------------------------------------------------


 

affect the MLP Assets, including all matters that a current survey or visual
inspection of the MLP Assets would reflect.

 

(b)           To the extent that certain jurisdictions in which the MLP Assets
are located may require that documents be recorded in order to evidence the
transfers of titles reflected in this Agreement, then the provisions set forth
in Section 4.01(a) shall also be applicable to the transfers under such
documents.

 

4.02         Disclaimer of Warranties; Subrogation; Waiver of Bulk Sales Laws.

 

(a)           EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING, THE PARTIES
ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE MLP
ASSETS, INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE MLP
ASSETS GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR
OTHER MATTERS ON THE MLP ASSETS, (B) THE INCOME TO BE DERIVED FROM THE MLP
ASSETS, (C) THE SUITABILITY OF THE MLP ASSETS FOR ANY AND ALL ACTIVITIES AND
USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE MLP ASSETS
OR THEIR OPERATION WITH ANY LAWS (INCLUDING ANY ZONING, ENVIRONMENTAL
PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR
REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE MLP ASSETS. EXCEPT TO
THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION
WITH THIS AGREEMENT OR THE OFFERING, THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH
HAS HAD THE OPPORTUNITY TO INSPECT THE MLP ASSETS, AND EACH IS RELYING SOLELY ON
ITS OWN INVESTIGATION OF THE MLP ASSETS AND NOT ON ANY INFORMATION PROVIDED OR
TO BE PROVIDED BY ANY OF THE PARTIES. NONE OF THE PARTIES IS LIABLE OR BOUND IN
ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE MLP ASSETS FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD
PARTY. EACH OF THE PARTIES ACKNOWLEDGES THAT TO THE FULLEST EXTENT PERMITTED BY
LAW, THE CONTRIBUTION OF THE MLP ASSETS AS PROVIDED FOR HEREIN IS MADE IN AN “AS
IS, WHERE IS” CONDITION WITH ALL FAULTS, AND THE MLP ASSETS ARE CONTRIBUTED AND
CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS SECTION. THIS
SECTION SHALL SURVIVE SUCH CONTRIBUTION AND CONVEYANCE OR THE TERMINATION OF
THIS AGREEMENT. THE PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY THE
PARTIES AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND
NEGATION OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR

 

11

--------------------------------------------------------------------------------


 

STATUTORY, WITH RESPECT TO THE MLP ASSETS THAT MAY ARISE PURSUANT TO ANY LAW NOW
OR HEREAFTER IN EFFECT, OR OTHERWISE.

 

(b)           Each contribution under the Assignment Document shall include all
of the assigning party’s right, title and interest under and by virtue of all
warranties pertaining to the MLP Assets, express or implied (including, without
limitation, title warranties and manufacturers’, suppliers’ and contractors’
warranties), that have, prior to the date of such contribution, been made by any
of the assigning party’s predecessors in title (excluding any affiliate of such
assigning party) or by any third party manufacturers, suppliers and contractors.
Each sale and contribution under the Assignment Document shall be made with full
substitution and subrogation in and to all of the warranties that the assigning
party has or may have against predecessors in title (excluding any affiliate of
such assigning party) and with full subrogation of all rights accruing under the
applicable statutes of limitations and all rights and actions of warranty
against all former owners of the MLP Assets (excluding any affiliate of the
assigning party).

 

(c)           Each of the Parties agrees that the disclaimers contained in this
Section 4.02 are “conspicuous” disclaimers. Any covenants implied by statute or
law by the use of the words “contribute,” “distribute,” “assign,” “transfer,”
“deliver” or “set over” or any of them or any other words used in this Agreement
are hereby expressly disclaimed, waived or negated.

 

(d)           Each of the Parties hereby waives compliance with any applicable
bulk sales law or any similar law in any applicable jurisdiction in respect of
the transactions contemplated by this Agreement.

 

ARTICLE V
FURTHER ASSURANCES

 

5.01         Further Assurances.

 

From and after the date hereof, and without any further consideration, the
Parties agree to execute, acknowledge and deliver all such additional deeds,
assignments, bills of sale, instruments, notices, releases, acquittances and
other documents, and will do all such other acts and things, all in accordance
with applicable law, as may be necessary or appropriate to (a) more fully assure
that the applicable Parties own all of the properties, rights, titles,
interests, estates, remedies, powers and privileges granted by this Agreement or
(b) more fully and effectively vest in the applicable Parties and their
respective successors and assigns beneficial and record title to the interests
contributed and assigned by this Agreement or intended so to be and more fully
and effectively carry out the purposes of this Agreement.

 

5.02         Other Assurances.

 

(a)           From time to time after the date hereof, and without any further
consideration, each of the Parties shall execute, acknowledge and deliver all
such additional instruments, notices and other documents, and will do all such
other acts and things, all in accordance with applicable law, as may be
necessary or appropriate to more fully and effectively carry out the purposes
and intent of this Agreement.

 

12

--------------------------------------------------------------------------------


 

(b)           Without limiting the generality of the foregoing, the Parties
acknowledge that they have used their good faith efforts to identify all of the
assets being contributed to the Partnership in connection with the Offering.
However, it is possible that assets intended to be sold and contributed to the
Partnership were not identified and therefore are not included in the MLP
Assets. To the extent that such assets are identified at a later date, the
Parties shall take the appropriate actions required in order to convey all such
assets to the Partnership (or its successors or assigns).

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

6.01         Representations and Warranties of All Parties.

 

Each of the Parties to this Agreement hereby represents and warrants severally
as to itself as follows:

 

(a)           Formation and Good Standing. Such Party is a limited partnership
or limited liability company, duly formed, validly existing and in good standing
as a limited partnership or limited liability company, as applicable, under the
laws of its jurisdiction of formation.  Such Party is duly qualified to do
business and is in good standing as a foreign limited partnership or limited
liability company, as applicable, in each jurisdiction where the character of
the properties owned or leased by it or the nature of the businesses transacted
by it requires it to be so qualified.

 

(b)           Authority, Execution and Enforceability. Such Party has full
limited partnership or limited liability company, as applicable, power and
authority to enter into this Agreement and the Transaction Documents to be
delivered by such Party hereunder and to perform its obligations hereunder and
thereunder. The execution, delivery and performance of this Agreement and the
Transaction Documents to be delivered by such Party hereunder and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized and approved by such Party. Such Party has duly executed and
delivered this Agreement and the Transaction Documents to be delivered by such
Party hereunder, and this Agreement and the Transaction Documents to be
delivered by such Party hereunder constitute such Party’s legal, valid and
binding obligation, enforceable against it in accordance with its terms (except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by the principles governing the availability of equitable remedies).

 

(c)           No Conflicts. Neither the execution, delivery nor performance of
this Agreement or the Transaction Documents to be delivered by such Party
hereunder by such Party will:

 

(i)            require the approval or consent of any Governmental Authority,
other than such approvals or consents that have been obtained or, if not
obtained, would not, individually or in the aggregate, result in a material
adverse effect on the business, properties, financial condition or results of
operations of the Partnership Entities taken as a whole (a “Material Adverse
Effect”);

 

13

--------------------------------------------------------------------------------


 

(ii)           result in the breach or violation of any term or provision of its
certificate of limited partnership, certificate of formation, agreement of
limited partnership, limited liability company agreement, as applicable, or
other formation and governing documents;

 

(iii)          result in the breach or violation or constitute a default or give
rise to any right of termination, cancellation or acceleration under any
material agreement to which it is bound or by which its property or business is
affected, except for such breaches, violations or defaults (or rights of
termination, cancellation or acceleration) that would not, individually or in
the aggregate, have a Material Adverse Effect; or

 

(iv)          violate any federal, state, local or other governmental law or
ordinance, or any order, writ, injunction, decree, rule or regulation of any
Governmental Authority applicable to such Party, except such violations that
would not, individually or in the aggregate, have a Material Adverse Effect.

 

ARTICLE VII
MISCELLANEOUS

 

7.01         Notices.

 

All notices and other communications provided for or permitted hereunder shall
be made in writing by facsimile, courier service or personal delivery:

 

(a)           if to the General Partner, the Partnership or LRE Operating:

 

 

Heritage Plaza

 

1111 Bagby Street, Suite 4600

 

Houston, TX 77002

 

Attention:

Chief Executive Officer

 

Telephone:

(713) 292-9510

 

Facsimile:

(713) 292-9560

 

(b)           if to the Property Contributors:

 

 

Heritage Plaza

 

1111 Bagby Street, Suite 4600

 

Houston, TX 77002

 

Attention:

Chief Executive Officer

 

Telephone:

(713) 292-9510

 

Facsimile:

(713) 292-9560

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered, when receipt acknowledged, if
sent via facsimile; and when actually received, if sent by any other means.

 

14

--------------------------------------------------------------------------------


 

7.02         Order of Completion of Transactions.

 

The transactions provided for in Article II of this Agreement shall be completed
on the Closing Date in the order set forth in Article II of this Agreement.

 

7.03         Costs.

 

Except for the transaction expenses set forth in Section 2.06, the Partnership
shall pay all expenses, fees and costs, including sales, use and similar taxes,
arising out of the contributions, conveyances and deliveries to be made
hereunder, and shall pay all documentary, filing, recording, transfer, deed and
conveyance taxes and fees required in connection therewith. In addition, the
Partnership shall be responsible for all costs, liabilities and expenses
(including court costs and reasonable attorneys’ fees) incurred in connection
with the delivery of any document pursuant to Article V.

 

7.04         Headings; References; Interpretation.

 

All Article and Section headings in this Agreement are for convenience only and
shall not be deemed to control or affect the meaning or construction of any of
the provisions hereof. The words “hereof,” “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this agreement as a
whole, including, without limitation, all Schedules, Annexes, and Exhibits
attached hereto, and not to any particular provision of this Agreement. All
references herein to Articles, Sections, and Exhibits shall, unless the context
requires a different construction, be deemed to be references to the Articles
and Sections of this Agreement, and the Annexes and Exhibits attached hereto,
and all such Schedules, Annexes and Exhibits attached hereto are hereby
incorporated herein and made a part hereof for all purposes. All personal
pronouns used in this Agreement, whether used in the masculine, feminine, or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The terms “include,” “includes,” “including” or words
of like import shall be deemed to be followed by the words “without limitation.”

 

7.05         Successors and Assigns.

 

This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and assigns.

 

7.06         No Third Party Rights.

 

The provisions of this Agreement are intended to bind the Parties as to each
other and are not intended to and do not create rights in any other person or
confer upon any other person any benefits, rights or remedies, and no person is
or is intended to be a third party beneficiary of any of the provisions of this
Agreement.

 

7.07         Counterparts.

 

This Agreement may be executed in any number of counterparts, all of which
together shall constitute one agreement binding on the Parties.

 

15

--------------------------------------------------------------------------------


 

7.08         Governing Law.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Texas applicable to contracts made and to be performed wholly
within such state, without giving effect to conflict of laws principles thereof
that would require the application of the laws of another jurisdiction.

 

7.09         Severability.

 

If any of the provisions of this Agreement are held by any court of competent
jurisdiction to contravene, or to be invalid under, the laws of any political
body having jurisdiction over the subject matter hereof, such contravention or
invalidity shall not invalidate the entire Agreement. Instead, this Agreement
shall be construed as if it did not contain the particular provision or
provisions held to be invalid, and an equitable adjustment shall be made and
necessary provision added so as to give effect to the intention of the Parties
as expressed in this Agreement at the time of execution of this Agreement.

 

7.10         Amendment or Modification.

 

This Agreement may be amended or modified from time to time only by the written
agreement of all of the Parties. Each such instrument shall be reduced to
writing and shall be designated on its face as an amendment to this Agreement.

 

7.11         Integration.

 

This Agreement and the instruments referenced herein supersede all previous
understandings or agreements among the Parties, whether oral or written, with
respect to the subject matter hereof and thereof. This document and such
instruments contain the entire understanding of the Parties. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement unless it is contained in
a written amendment hereto executed by the Parties after the date hereof.

 

[Signature Page Follows]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

 

 

LRR ENERGY, L.P.

 

 

 

By:

LRE GP, LLC, its general partner

 

 

 

 

By:

/s/ Jaime R. Casas

 

Name:

Jaime R. Casas

 

Title:

Chief Financial Officer

 

 

 

 

LRE GP, LLC

 

 

 

 

By:

/s/ Jaime R. Casas

 

Name:

Jaime R. Casas

 

Title:

Chief Financial Officer

 

 

 

 

LRE OPERATING, LLC

 

 

 

 

By:

LRR Energy, L.P., its sole member

 

By:

LRE GP, LLC, its general partner

 

 

 

 

By:

/s/ Jaime R. Casas

 

Name:

Jaime R. Casas

 

Title:

Chief Financial Officer

 

 

 

 

LIME ROCK RESOURCES A, L.P.

 

 

 

 

By:

Lime Rock Resources A GP, LLC,

 

 

its general partner

 

By:

Lime Rock Resources GP, L.P.,

 

 

its sole member

 

By:

LRR GP, LLC, its general partner

 

 

 

 

By:

/s/ Eric Mullins

 

Name:

Eric Mullins

 

Title:

Co-Chief Executive Officer

 

 

 

 

LIME ROCK RESOURCES B, L.P.

 

 

 

 

By:

Lime Rock Resources GP, L.P.,

 

 

its general partner

 

By:

LRR GP, LLC, it general partner

 

 

 

 

By:

/s/ Eric Mullins

 

Name:

Eric Mullins

 

Title:

Co-Chief Executive Officer

 

Signature Page to Amended and Restated Contribution Agreement

 

--------------------------------------------------------------------------------


 

 

LIME ROCK RESOURCES C, L.P.

 

 

 

 

By:

Lime Rock Resources C GP, LLC,

 

 

its general partner

 

By:

Lime Rock Resources GP, L.P.,

 

 

its sole member

 

By:

LRR GP, LLC, its general partner

 

 

 

 

By:

/s/ Eric Mullins

 

Name:

Eric Mullins

 

Title:

Co-Chief Executive Officer

 

Signature Page to Amended and Restated Contribution Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

An undivided 55.35% interest in the net profits interests owned by LRR-B that
burden the MLP Assets

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

An undivided 55.30% interest in the net profits interests owned by LRR-C that
burden the MLP Assets

 

II-1

--------------------------------------------------------------------------------


 

ANNEX A

 

Form of Assignment and Bill of Sale

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AND BILL OF SALE

 

This Assignment and Bill of Sale (this “Assignment”) is among (a) Lime Rock
Resources A, L.P., a Delaware limited partnership (the “Assignor”), Lime Rock
Resources B, L.P., a Delaware limited partnership (“LRR-B”), and Lime Rock
Resources C, L.P., a Delaware limited partnership (“LRR-C,” and together with
LRR-B, the “NPI Owners”), each of whose address is Heritage Plaza, 1111 Bagby
Street, Suite 4600, Houston, Texas 77002, and (b) LRE Operating, LLC, a Delaware
limited liability company (“Assignee”), whose address is Heritage Plaza, 1111
Bagby Street, Suite 4600, Houston, Texas 77002, and is effective as of
12:01 a.m., Central Time, on November 16, 2011 (the “Effective Time”).

 

RECITALS

 

WHEREAS, Assignor owns certain oil and gas properties and related assets in the
States of New Mexico, Oklahoma and Texas; and

 

WHEREAS, the NPI Owners own net profits interests that burden, among other
properties, the Assets (as hereinafter defined) pursuant to the instruments
described in Exhibit B hereto (the “Existing NPI Interests”); and

 

WHEREAS, Assignor, Assignee and the NPI Owners have entered into that certain
Purchase, Sale, Contribution, Conveyance and Assumption Agreement, dated as of
Novewmber 16, 2011 (the “Contribution Agreement”), among Assignor, Assignee, the
NPI Owners, LRE GP, LLC, a Delaware limited liability company (the “General
Partner”), and LRR Energy, L.P., a Delaware limited partnership (the
“Partnership”), pursuant to which (a) Assignor has agreed to contribute, assign,
transfer, set over and deliver to the Partnership all of its right, title and
interest to and in the MLP Assets (as defined in the Contribution Agreement), as
a capital contribution, upon the terms and conditions set forth in the
Contribution Agreement; (b) the Partnership has agreed to contribute, assign,
transfer, set over and deliver to Assignee all of its right, title and interest
to and in the MLP Assets, including the Assets, as a capital contribution, upon
the terms set forth in the Contribution Agreement; and (c) the NPI Owners have
agreed to sell and contribute their net profits interests insofar and only
insofar as the same burden the Assets, upon the terms set forth in the
Contribution Agreement and this Assignment; and

 

WHEREAS, the Partnership has requested that Assignor convey directly to Assignee
all of Assignor’s right, title and interest to and in the MLP Assets for
convenience and recording purposes.

 

NOW, THEREFORE, in consideration of the mutual benefits derived and to be
derived from the Contribution Agreement and this Assignment by each of the
parties hereto and other good and valuable consideration, the parties hereby
agree as follows:

 

A-1

--------------------------------------------------------------------------------


 

ARTICLE 1
DEFINED TERMS; CONSTRUCTION

 

Section 1.1            Definitions. Capitalized terms used in this Assignment
and not otherwise defined herein shall have the meanings given to such terms in
the Contribution Agreement.

 

Section 1.2            Construction. Unless the context requires otherwise:
(a) any pronoun used in this Assignment shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa; (b) references to Articles
and Sections refer to Articles and Sections of this Assignment; (c) the terms
“include,” “includes,” “including” and words of like import shall be deemed to
be followed by the words “without limitation”; and (d) the terms “hereof,”
“herein” and “hereunder” refer to this Assignment as a whole and not to any
particular provision of this Assignment. The headings contained in this
Assignment are for reference purposes only, and shall not affect in any way the
meaning or interpretation of this Assignment.

 

ARTICLE 2
ASSIGNMENT OF ASSETS

 

Section 2.1            Assignment. Assignor, for good and valuable
consideration, the receipt and sufficiency of which are acknowledged, hereby
contributes, assigns, transfers, sets over and delivers to Assignee all of
Assignor’s right, title and interest in and to the following (excepting the
Excluded Assets defined below) (individually, an “Asset,” and collectively, the
“Assets”):

 

(a)           (i) the oil and gas leases more particularly described in
Exhibit A—Part 1 (Assignor’s interests in such leases, collectively, the
“Leases”), (ii) the mineral fee interests, royalty interests, overriding royalty
interests, production payments, net profits interests, carried interests and
reversionary interests described in Exhibit A—Part 1 and/or relating to the
lands described in any instrument described in Exhibit A—Part 1 (Assignor’s
interests in the foregoing, the “Mineral Interests”) and (iii) the interests in
any units arising on account of the Leases or Mineral Interests having been
pooled or unitized into such units (Assignor’s interests in such units, the
“Unit Interests”);

 

(b)           all existing oil and gas wells attributable to the Leases, Mineral
Interests or Unit Interests (Assignor’s interests in such wells, collectively
and including the wells set forth on Exhibit A—Part 2, the “Wells,” and the
Leases, Mineral Interests, Unit Interests and Wells being hereinafter
collectively referred to as the “Properties”);

 

(c)           all production facilities, structures, tubular goods, well
equipment, lease equipment, production equipment, pipelines, inventory and all
other personal property, fixtures and facilities to the extent appurtenant to or
used primarily in connection with the Properties (collectively, the
“Facilities”);

 

(d)           to the extent transferable, all permits, licenses, servitudes,
easements, rights-of-way, surface fee interests and other surface use agreements
to the extent used primarily in connection with the ownership or operation of
the Properties or the Facilities;

 

A-2

--------------------------------------------------------------------------------


 

(e)           all oil, gas and other hydrocarbons produced or processed in
association therewith (collectively, “Hydrocarbons”) from or attributable to the
Properties from and after the Effective Time and all Hydrocarbons produced
therefrom prior to the Effective Time that are in storage prior to the Effective
Time and that are upstream of the sales metering point as of the Effective Time;

 

(f)            to the extent transferable, all contracts, agreements,
commitments and other arrangements (“Contracts”) relating to the ownership or
operation of the Properties or other Assets, including the production, storage,
treatment, transportation, processing, purchase, sale, disposal or other
disposition of production therefrom or in connection therewith, including the
commodity derivative contracts listed on Exhibit A—Part 3;

 

(g)           all gas or pipeline imbalances relating to the Properties; and

 

(h)           all records, files, orders, maps, and data that relate to the
Properties, Facilities or other Assets that are in Assignor’s possession, to the
extent that Assignor has the right to transfer same to Assignee without the
payment of any fee, penalty or other consideration, but excluding any of the
foregoing to the extent that (i) transfer is restricted by third party agreement
or applicable law and (ii) Assignor is unable to obtain, using commercially
reasonable efforts, a waiver of, or otherwise satisfy, such transfer restriction
(provided that Assignor shall not be required to provide consideration or
undertake obligations to or for the benefit of the holders of such rights in
order to obtain any necessary consent or waiver of such transfer restriction)
(subject to such exclusion, collectively referred to as the “Files”).

 

TO HAVE AND TO HOLD the Assets unto Assignee forever, subject, however, to all
the terms and conditions of this Assignment.

 

Section 2.2            Excluded Assets. The Assets shall not include, and there
is excepted, reserved and excluded from the sale and assignment contemplated
hereby, the following (the “Excluded Assets”):

 

(a)           all corporate, financial, tax and legal records of Assignor that
relate to Assignor’s business generally (including the ownership and operation
of the Assets) or that relate to the other Excluded Assets, together with a
duplicate copy (electronic or otherwise) of all of the Files;

 

(b)           any trade credits, accounts receivable, proceeds or revenues
attributable to the Assets and accruing prior to the Effective Time;

 

(c)           all Hydrocarbons produced from or attributable to the Properties
with respect to any periods of time prior to the Effective Time that are not
upstream of the sales metering point as of the Effective Time, and all proceeds
attributable thereto;

 

(d)           all refunds of costs, taxes or expenses attributable to any
periods of time prior to the Effective Time;

 

(e)           all proceeds from the settlements of Contract disputes with
purchasers of Hydrocarbons from or attributable to the Properties, including
settlement of take-or-pay disputes, insofar as said proceeds are attributable to
any periods of time prior to the Effective Time;

 

A-3

--------------------------------------------------------------------------------


 

(f)            all bonds, letters of credit and guarantees, if any, posted by
Assignor or its Affiliates with Governmental Authorities and relating to the
Assets;

 

(g)           all rights, titles, claims and interests of Assignor or its
Affiliates under any insurance policy or agreement, to any insurance proceeds or
to or under any bond or bond proceeds and attributable to periods of time prior
to the Effective Time;

 

(h)           all rights and claims relating to the Assets and attributable to
periods of time prior to the Effective Time, including audit rights;

 

(i)            all privileged attorney-client (i) communications and (ii) other
documents (other than title opinions);

 

(j)            all materials and information that cannot be disclosed to
Assignee as a result of confidentiality obligations to third parties;

 

(k)           all amounts paid by third parties to Assignor or its Affiliates as
overhead for periods of time accruing prior to the Effective Time under any
joint operating agreements burdening the Assets;

 

(l)            all commodity derivative contracts not listed on
Exhibit A—Part 3; and

 

(m)          any matter required to be excluded pursuant to the provisions of
Section 2.1(h) of this Assignment.

 

Section 2.3            Retained Rights and Obligations. The execution and
delivery of this Assignment by Assignor, and the execution and acceptance of
this Assignment by Assignee, shall not operate to release or impair any
surviving rights or obligations of Assignor or Assignee under the Contribution
Agreement or any other document executed in connection with the Offering,
including that certain Omnibus Agreement, dated as of November 16, 2011 among
the General Partner, the Partnership, Assignee, LRR GP, LLC, Assignor, the NPI
Owners and Lime Rock Management LP (the “Omnibus Agreement”).

 

ARTICLE 3
ENCUMBRANCES DISCLAIMERS

 

Section 3.1            Disclaimers and Subrogation of Warranties and
Representations.

 

(a)           Except to the extent expressly provided in any other document
executed in connection with the Contribution Agreement or the Offering, the
contribution of the Assets pursuant to this Assignment is made expressly subject
to all recorded and unrecorded liens (other than consensual liens), easements,
rights-of-way, contracts, permits, licenses, instruments, commitments,
conveyances, encumbrances, agreements, defects, restrictions, advance claims and
all laws, rules, regulations, ordinances, judgments and orders of Governmental
Authorities or tribunals having or asserting jurisdiction over the Assets and
operations conducted thereon or in connection therewith, including Existing NPI
Interests, in each case, to the extent the same are valid and enforceable and
affect the Assets, including all matters that a current survey or visual
inspection of the Assets would reflect.

 

A-4

--------------------------------------------------------------------------------


 

(b)           EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THE CONTRIBUTION AGREEMENT OR THE OFFERING,
ASSIGNOR, THE NPI OWNERS AND ASSIGNEE ACKNOWLEDGE AND AGREE THAT NO PARTY HAS
MADE, NO PARTY DOES MAKE, AND EACH SUCH PARTY SPECIFICALLY NEGATES AND
DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED OR
STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT, REGARDING (A) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE ASSETS OR THE EXISTING NPI INTERESTS, INCLUDING THE
WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE PROPERTIES
GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER
MATTERS THEREON, (B) THE INCOME TO BE DERIVED FROM THE PROPERTIES, (C) THE
SUITABILITY OF THE PROPERTIES FOR ANY AND ALL ACTIVITIES AND USES THAT MAY BE
CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE PROPERTIES OR THEIR OPERATION
WITH ANY LAWS (INCLUDING ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND
USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS), OR (E) THE HABITABILITY,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF THE PROPERTIES. EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT
EXECUTED OR DELIVERED IN CONNECTION WITH THE CONTRIBUTION AGREEMENT OR THE
OFFERING, ASSIGNOR AND ASSIGNEE ACKNOWLEDGE AND AGREE THAT ASSIGNEE HAS HAD
OPPORTUNITY TO INSPECT THE PROPERTIES, AND IT IS RELYING SOLELY ON ITS OWN
INVESTIGATION OF THE PROPERTIES AND NOT ON ANY INFORMATION PROVIDED OR TO BE
PROVIDED BY ANY OTHER PARTY. NONE OF ASSIGNOR NOR ASSIGNEE IS LIABLE OR BOUND IN
ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTIES FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD
PARTY. EACH SUCH PARTY ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW,
THE CONTRIBUTION OF THE ASSETS AS PROVIDED FOR HEREIN IS MADE IN AN “AS IS,
WHERE IS” CONDITION WITH ALL FAULTS, AND THE ASSETS ARE CONTRIBUTED AND
TRANSFERRED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS SECTION. THE
PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY ASSIGNOR, THE NPI OWNERS AND
ASSIGNEE AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND
NEGATION OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR
STATUTORY, WITH RESPECT TO THE ASSETS OR THE EXISTING NPI INTERESTS THAT
MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE.

 

(c)           Each of Assignor, the NPI Owners and Assignee agrees that the
disclaimers contained in this Section 3.1 are “conspicuous” disclaimers. Any
covenants implied by statute or law by the use of the words “contribute,”
“distribute,” “assign,” “transfer,” “deliver” or “set over” or any of them or
any other words used in this Assignment are hereby expressly disclaimed, waived
or negated.

 

A-5

--------------------------------------------------------------------------------


 

Section 3.2            Subrogation. Assignor hereby transfers and assigns unto
Assignee, its successors and assigns, all of its right, title and interest under
and by virtue of all warranties pertaining to the Assets, express or implied
(including title warranties and manufacturers’, suppliers’  and contractors’
warranties), that have heretofore been made by any of Assignor’s predecessors in
title (excluding any affiliate of Assignor) or by any third party manufacturers,
suppliers and contractors. This Assignment is made with full substitution and
subrogation in and to all of the warranties that Assignor has or may have
against predecessors in title (excluding any affiliate of Assignor) and with
full subrogation of all rights accruing under the applicable statutes of
limitations and all rights and actions of warranty against all former owners of
the Assets (excluding any affiliate of Assignor).

 

ARTICLE 4
ASSUMED OBLIGATIONS

 

Section 4.1            Assumed Obligations. Assignee agrees to assume, and does
hereby assume, all of Assignor’s obligations under the Leases, Mineral
Interests, Unit Interests and Contracts, including the obligation to properly
plug and abandon, or to replug if subsequently required, the Wells and any
previously plugged wells located on the lands covered by the Leases and
otherwise comply with all applicable restoration or reclamation requirements
according to the terms of the Leases and Unit Interests and the rules and
regulations of governmental authorities having jurisdiction (the “Plugging
Obligations”).  Subject to the indemnification obligations set forth in the
Omnibus Agreement, in addition to the Plugging Obligations and other obligations
discussed in the foregoing sentence, Assignee agrees to assume and does hereby
(and Assignee’s successors and assigns will) assume and agree to be bound by and
bear all costs, expenses and liabilities arising out of the ownership and/or
operation of the Assets, whether or not such costs, expenses or liabilities
accrued prior to, on or after the Effective Time, including, without limitation,
the environmental condition of the Assets.

 

ARTICLE 5
SALE AND CONTRIBUTION OF EXISTING NPI INTERESTS

 

Section 5.1            Sale and Contribution. In consideration of the premises,
including the mutual benefits derived and to be derived from the Contribution
Agreement and this Assignment, effective immediately following the assignment
described in Section 2.1, the NPI Owners hereby sell, transfer and assign to
Assignee, without warranty, express, implied or statutory, the Existing NPI
Interests and any other net profits interests owned by the NPI Owners, to the
extent and only to the extent that such Existing NPI Interests and any other net
profits interests affect the Assets (the NPI Owners and Assignee acknowledging
that to the extent that the Existing NPI Interests and other net profits
interests affect properties other than the Assets, such Existing NPI Interests
and other net profits interests shall remain in full force and effect and shall
not be transferred hereby).

 

Section 5.2            Merger. Assignee and the NPI Owners hereby agree that
effective upon the sale and contribution described in Section 5.1, the Existing
NPI Interests and other net profits interests affecting the Assets shall be
merged into the greater estate owned by Assignee in the Assets and extinguished.

 

A-6

--------------------------------------------------------------------------------


 

ARTICLE 6
MISCELLANEOUS

 

Section 6.1            Separate Assignments. Where separate assignments of the
Assets or releases of the Existing NPI Interests have been or will be executed
for filing with, and approval by, applicable Governmental Authorities, any such
separate assignments (a) shall evidence this Assignment and assignment of the
applicable Assets and/or the applicable Existing NPI Interests herein made and
shall not constitute any additional assignment of such properties, (b) are not
intended to modify, and shall not modify, any of the terms, covenants and
conditions or limitations on warranties set forth in this Assignment and are not
intended to create, and shall not create, any representations, warranties or
additional covenants of or by Assignor to Assignee and (c) shall be deemed to
contain all of the terms and provisions of this Assignment, as fully and to all
intents and purposes as though the same were set forth at length in such
separate assignments.

 

Section 6.2            Exhibits. All exhibits attached hereto are hereby made
part hereof and incorporated herein by this reference. References in such
exhibits to instruments on file in the public records are notice of such
instruments for all purposes. Unless provided otherwise, all recording
references in such exhibits are to the appropriate records of the counties in
which the Assets are located.

 

Section 6.3            Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCLUDING ANY
CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH
PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE
LAWS OF ANOTHER STATE ARE MANDATORILY APPLIED TO THE DISPUTED MATTER.

 

Section 6.4            Successors and Assigns.  This Assignment shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

Section 6.5            Counterparts. This Assignment may be executed in any
number of counterparts, and each counterpart hereof shall be deemed to be an
original instrument, but all such counterparts shall constitute but one
instrument. Any signature hereto delivered by a party by facsimile transmission
shall be deemed an original signature hereto. Exhibit A may be redacted for
filing in each county or parish, such that the exhibit filed in any county or
parish will describe only those Assets located in such county or parish.

 

A-7

--------------------------------------------------------------------------------


 

Section 1.1

 

EXECUTED as of the date of the parties’ acknowledgments below, but effective as
of the Effective Time.

 

ASSIGNOR:

 

WITNESSES:

 

 

 

LIME ROCK RESOURCES A, L.P.

 

 

 

 

 

 

By:

Lime Rock Resources A GP, LLC,

 

 

 

its general partner

 

 

By:

Lime Rock Resources GP, L.P.,

 

 

 

its sole member

 

 

By:

LRR GP, LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Eric D. Mullins

 

 

Title:

Co-Chief Executive Officer

 

 

 

 

 

 

LIME ROCK RESOURCES B, L.P.

 

WITNESSES:

 

 

 

 

By:

Lime Rock Resources GP, L.P.,

 

 

 

its general partner

 

 

By:

LRR GP, LLC, it general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Eric D. Mullins

 

 

Title:

Co-Chief Executive Officer

 

 

 

 

 

 

LIME ROCK RESOURCES C, L.P.

 

WITNESSES:

 

 

 

 

By:

Lime Rock Resources C GP, LLC,

 

 

 

its general partner

 

 

By:

Lime Rock Resources GP, L.P.,

 

 

 

its sole member

 

 

By:

LRR GP, LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Eric D. Mullins

 

 

Title:

Co-Chief Executive Officer

 

 

 

SIGNATURE PAGE TO
ASSIGNMENT AND BILL OF SALE

 

A-8

--------------------------------------------------------------------------------


 

ASSIGNEE:

 

WITNESSES:

 

 

 

LRE OPERATING, LLC

 

 

 

 

 

 

By:

LRR Energy, L.P., its sole member

 

 

By:

LRE GP, LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Jaime R. Casas

 

 

Title:

Chief Financial Officer

 

 

 

Prepared By:

Return To:

Randolph W. Bryant

 

Andrews Kurth LLP

 

600 Travis, Suite 4200

 

Houston, TX 77002

 

(713) 220-4200

 

 

[Sample forms of acknowledgment.]

 

STATE OF TEXAS

§

 

§

COUNTY OF HARRIS

§

 

BE IT REMEMBERED, THAT I, the undersigned authority, a notary public duly
qualified, commissioned, sworn and acting in and for Harris County, Texas, and
being authorized in such county and state to take acknowledgments, hereby
certifies that, on this      day of                          2011, there
personally appeared before me                                  of LRR GP, LLC, a
Delaware limited liability company (“LRR GP”), the general partner of Lime Rock
Resources GP, L.P., a Delaware limited partnership (“Lime Rock GP”), the sole
member of Lime Rock Resources A GP, LLC, the general partner of Lime Rock
Resources A, L.P. (“LRR-A”), known to me to be such authorized signatory on
behalf of LRR-A, such limited partnership being a party to the foregoing
instrument, and I hereby further certify as follows:

 

[NEW MEXICO],

This instrument was acknowledged before me by the foregoing individual on behalf
of LRR-A, in the capacity stated above.

 

 

[OKLAHOMA],

This instrument was acknowledged before me by the foregoing individual as the
holder of the offices stated above, on behalf of LRR-A, as stated above.

 

 

[TEXAS],

This instrument was acknowledged before me on this day, by the foregoing
individual, in his capacity as an officer of the aforementioned entities, on
behalf of LRR-A.

 

A-9

--------------------------------------------------------------------------------


 

STATE OF TEXAS

§

 

§

COUNTY OF HARRIS

§

 

BE IT REMEMBERED, THAT I, the undersigned authority, a notary public duly
qualified, commissioned, sworn and acting in and for Harris County, Texas, and
being authorized in such county and state to take acknowledgments, hereby
certifies that, on this      day of                          2011, there
personally appeared before me                                  of LRR GP, the
general partner of Lime Rock GP, the general partner of Lime Rock Resources B,
L.P., a Delaware limited partnership (“LRR-B”), known to me to be such
authorized signatory on behalf of LRR-B, such limited partnership being a party
to the foregoing instrument, and I hereby further certify as follows:

 

[NEW MEXICO],

This instrument was acknowledged before me by the foregoing individual on behalf
of LRR-B, in the capacity stated above.

 

 

[OKLAHOMA],

This instrument was acknowledged before me by the foregoing individual as the
holder of the offices stated above, on behalf of LRR-B, as stated above.

 

 

[TEXAS],

This instrument was acknowledged before me on this day, by the foregoing
individual, in his capacity as an officer of the aforementioned entities, on
behalf of LRR-B.

 

STATE OF TEXAS

§

 

§

COUNTY OF HARRIS

§

 

BE IT REMEMBERED, THAT I, the undersigned authority, a notary public duly
qualified, commissioned, sworn and acting in and for Harris County, Texas, and
being authorized in such county and state to take acknowledgments, hereby
certifies that, on this      day of                          2011, there
personally appeared before me                                  of LRR GP, the
general partner of Lime Rock GP, the sole member of Lime Rock Resources C GP,
LLC, the general partner of Lime Rock Resources C, L.P. (“LRR-C”), known to me
to be such authorized signatory on behalf of LRR-C, such limited partnership
being a party to the foregoing instrument, and I hereby further certify as
follows:

 

[NEW MEXICO],

This instrument was acknowledged before me by the foregoing individual on behalf
of LRR-C, in the capacity stated above.

 

 

[OKLAHOMA],

This instrument was acknowledged before me by the foregoing individual as the
holder of the offices stated above, on behalf of LRR-C, as stated above.

 

A-10

--------------------------------------------------------------------------------


 

[TEXAS],

This instrument was acknowledged before me on this day, by the foregoing
individual, in his capacity as an officer of the aforementioned entities, on
behalf of LRR-C.

 

STATE OF TEXAS

§

 

§

COUNTY OF HARRIS

§

 

BE IT REMEMBERED, THAT I, the undersigned authority, a notary public duly
qualified, commissioned, sworn and acting in and for Harris County, Texas, and
being authorized in such county and state to take acknowledgments, hereby
certifies that, on this      day of                          2011, there
personally appeared before me                                  of LRE GP, LLC, a
Delaware limited liability company (“LRE GP”), the general partner of LRR
Energy, L.P., a Delaware limited partnership (the “Partnership”), the sole
member of LRE Operating, LLC, a Delaware limited liability company (“LRE
Operating”), known to me to be such authorized signatory on behalf of LRE
Operating, such limited partnership being a party to the foregoing instrument,
and I hereby further certify as follows:

 

[NEW MEXICO],

This instrument was acknowledged before me by the foregoing individual on behalf
of LRE Operating, in the capacity stated above.

 

 

[OKLAHOMA],

This instrument was acknowledged before me by the foregoing individual as the
holder of the offices stated above, on behalf of LRE Operating, as stated above.

 

 

[TEXAS],

This instrument was acknowledged before me on this day, by the foregoing
individual, in his capacity as an officer of the aforementioned entities, on
behalf of LRE Operating.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal in the City of
Houston, Texas, on the day and year first above written.

 

 

 

 

 

Notary Public in and for the State of Texas

 

A-11

--------------------------------------------------------------------------------


 

Exhibit A

 

Part 1 — Leases

 

Unique ID

 

Field Name

 

Original
Lessor/Grantor

 

Original Lessee/Grantee

 

Effective
Date

 

Book/
volume

 

Page

 

State

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-1

 

Page 1

--------------------------------------------------------------------------------


 

Exhibit A

 

Part 2 — Wells

 

Aries Propnum

 

API

 

County

 

State

 

Field Name

 

Well #

 

Well name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-2

 

Page 1

--------------------------------------------------------------------------------


 

Exhibit A

 

Part 3 — Commodity Derivative Contracts

 

Exhibit A-3

 

Page 1

--------------------------------------------------------------------------------


 

Exhibit B

 

Instruments Governing Net Profits Interest

 

Exhibit B

 

Page 1

--------------------------------------------------------------------------------